STOCKHOLDER AGREEMENT

This STOCKHOLDER AGREEMENT (this “Agreement”) is made and entered into as of
December 22, 2015, among VAALCO Energy, Inc., a Delaware corporation (the
“Company”), and Kornitzer Capital Management, Inc., a Kansas corporation, and
John C. Kornitzer (collectively with their respective Affiliates and Associates,
the “Stockholder Group”).  The Stockholder Group and the Company are each
referred to herein as a “Party” and collectively, as the “Parties.”

RECITALS

WHEREAS, as of the date hereof, the Stockholder Group beneficially owns, in the
aggregate, 4,720,990 shares of common stock of the Company, par value $0.10 per
share (“Common Stock”); 

WHEREAS, the Company and the Stockholder Group have determined to come to an
agreement with respect to the composition of the Board of Directors of the
Company (the “Board”) and certain other matters, as provided in this Agreement;
and

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereto, intending to be legally bound hereby, agree as follows:

1.Board Composition and Related Matters. 

(a)Immediately following the execution of this Agreement, the Board shall
appoint John Knapp to the Board (the “Stockholder Group Designee”). Following
his appointment to the Board, the Board shall appoint the Stockholder Group
Designee (and any Stockholder Group Replacement Designee) to
the Audit Committee. 

(b)During the time period starting on the date hereof and ending on the
Termination Date (the “Commitment Period”), the Board shall (i) nominate the
Stockholder Group Designee (and any Stockholder Group Replacement Designee) for
election to the Board at each Stockholder Meeting at which directors are to be
elected; (ii) cause the Company to file a definitive proxy statement in respect
of each Stockholder Meeting at which directors are to be elected and recommend
that the Company’s stockholders vote directly or by proxy in favor of, and
otherwise use reasonable best efforts to cause, the election of the Stockholder
Group Designee (and any Stockholder Group Replacement Designee); and (iii) cause
the Company to file a definitive consent revocation statement in respect of any
solicitation of written consents of stockholders to remove the Stockholder Group
Designee (and any Stockholder Group Replacement Designee) and recommend that the
Company’s stockholders do not sign consents to remove the Stockholder Group
Designee (and any Stockholder Group Replacement Designee) and use reasonable
best efforts to cause the revocation of any such consents.





--------------------------------------------------------------------------------

 

 



(c)The Stockholder Group Designee (and any Stockholder Group Replacement
Designee) shall resign as a director of the Board immediately (i) in the event
the Shareholder Group ceases to beneficially own 5% or more of the issued and
outstanding shares of Common Stock or (ii) on the Termination Date.

2. Voting.  

(a)During the Commitment Period, each member of the Stockholder Group shall, and
shall cause its applicable Affiliates and Associates to, appear in person or by
proxy, or deliver a consent or consent revocation, as applicable, at each
Stockholder Meeting and in respect of any solicitation of written consents of
stockholders and to vote all shares of Common Stock beneficially owned by such
person and over which such person has voting power at such Stockholder Meeting
or solicitation by written consent (i) in accordance with the Board’s
recommendations with respect to each election of directors and any removal of
directors, in each case as set forth in the Board’s applicable definitive proxy
statement, consent solicitation statement or consent revocation statement filed
in respect thereof; and (ii) in accordance with the Board’s recommendations with
respect to any other proposal to be submitted to the stockholders of the
Company, in each case as set forth in the Board’s applicable definitive proxy
statement, consent solicitation statement or consent revocation statement filed
in respect thereof;  provided,  however, that, solely in respect of clause (ii),
to the extent that the recommendation of Institutional Shareholder Services
(“ISS”) differs from the Board’s recommendation, the Stockholder Group shall
have the right to vote any or all shares held by it in accordance with the
recommendation of ISS.

(b)Each member of the Stockholder Group agrees that it shall not, and that
it shall not permit any of its Affiliates and Associates to, directly or
indirectly, take any action inconsistent with this Section  2.

3.Other Stockholder Group Commitments.  During the Commitment Period, without
the prior written consent of the Board, each member of the Stockholder Group
shall not, and shall cause its Affiliates and Associates not to,  directly or
indirectly:

(a)acquire or acquire rights to acquire (except by way of stock dividends or
other distributions or offerings made available to holders of voting securities
of the Company generally on a pro rata basis), directly or indirectly, whether
by purchase, tender or exchange offer, through the acquisition of control of
another person, by joining a group, through swap or hedging transactions or
otherwise, any voting securities of the Company or any voting rights decoupled
from the underlying voting securities which would result in the Stockholder
Group and its Affiliates and Associates under its control (together with any
other person or group) owning, controlling or otherwise having any beneficial
ownership interest in more than 15.0% of the then-outstanding shares of the
Common Stock in the aggregate; provided,  however, that this shall exclude any
grants of equity securities received by the Stockholder Group Designee in his
capacity as director of the Company.





--------------------------------------------------------------------------------

 

 



(b)(i) nominate or recommend for nomination a person for election at any
Stockholder Meeting at which directors of the Board are to be elected or any
solicitation of written consents of stockholders of the Company; (ii) initiate,
encourage or participate in any solicitation of proxies or consents in respect
of any election contest or removal contest with respect to the Company’s
directors; (iii) submit any stockholder proposal for consideration at, or bring
any other business before, any Stockholder Meeting; (iv) initiate, encourage or
participate in any solicitation of proxies or consents in respect of any
stockholder proposal for consideration at, or bring any other business before,
any Stockholder Meeting; (v) initiate, encourage or participate in any
solicitation of written consents of stockholders; or (vi) initiate, encourage or
participate in any “withhold” or similar campaign with respect to any
Stockholder Meeting or any solicitation of written consents of stockholders;  

(c)form, join or in any way participate in any group with respect to any voting
securities of the Company in connection with any election or removal contest
with respect to the Company’s directors (other than with other members of the
Stockholder Group or one or more of their Affiliates to the extent that any such
person signs a joinder to this Agreement reasonably agreeable to the Company);

(d)deposit any Company voting securities in any voting trust or subject any
Company voting securities to any arrangement or agreement with respect to the
voting thereof;

(e)seek, alone or in concert with others, to amend any provision of the
Company’s certificate of incorporation or bylaws; provided,  however, that
nothing herein shall be deemed to restrict the ability of each Designee to
propose any changes he deems appropriate in accordance with his fiduciary duties
as a director of the Company;

(f)effect or seek to effect, offer or propose to effect, cause or participate
in, or in any way assist or facilitate any other person to effect or seek, offer
or propose to effect or participate in any tender offer or exchange offer,
merger, acquisition, share exchange or other business combination with the
Company or any of its subsidiaries; or any recapitalization, restructuring,
liquidation, dissolution or other extraordinary transaction with respect to the
Company or any of its subsidiaries or any material portion of its or their
businesses;

(g)enter into any discussions, negotiations, agreements or understandings with
any Third Party with respect to the foregoing, or advise, assist, encourage or
seek to persuade any Third Party to take any action with respect to any of the
foregoing, or otherwise take or cause any action inconsistent with any of the
foregoing; or

(h)take any action challenging the validity or enforceability of this Section  3
or this Agreement, or publicly make or in any way advance publicly any request
or proposal that the Company or Board amend, modify or waive any provision of
this Agreement.

Nothing in this Section  3 shall be deemed to limit the ability of the
Stockholder Group Designee to exercise his fiduciary duties under law solely in
his capacity as a  director of the Company and in a manner consistent with his
obligations under this Agreement.





--------------------------------------------------------------------------------

 

 



4.Mutual Non-Disparagement.  During the Commitment Period, each Party shall not,
and shall not permit any of its Representatives to, publicly disparage or
criticize the other Party, its business or any current or former directors,
officers or employees of the other Party, as applicable. Except for amendments
to the Schedule 13D as required by law and made solely to report a change in the
level of ownership of Common Stock, the Stockholder Group shall not, and shall
not permit any of its Representatives to, make any public announcement or public
statement regarding the Company, its business or any current or former
directors, officers or employees of the Company.

5.No Litigation.  During the Commitment Period:

(a)Each Party hereby covenants and agrees that it shall not, and shall not
permit any of its Affiliates and Associates to, directly or indirectly, alone or
in concert with others, pursue, or assist any other person to initiate or
pursue, any lawsuit, claim or proceeding before any court (collectively, “Legal
Proceeding”) against the other Party or any of its Representatives, except for
any Legal Proceeding initiated solely to remedy a breach of or to enforce this
Agreement; provided,  however, that the foregoing shall not prevent any Party or
any of their Representatives from responding to a Legal Requirement in
connection with any Legal Proceeding if such Legal Proceeding has not been
initiated by, or on behalf of, or at the suggestion of, such Party or any of
their Representatives; provided,  further, that in the event a Party or any of
its Representatives receives such Legal Requirement, such Party shall give
prompt written notice of such Legal Requirement to the other Party.

6.Mutual Releases.

(a)Each member of the Stockholder Group, on behalf of themselves and their
respective heirs, estates, trustees, beneficiaries, successors, predecessors,
assigns, subsidiaries, principals, directors, officers, Associates and
Affiliates (the “Stockholder Releasors”), hereby do remise, release and forever
discharge, and covenant not to sue or take any steps to pursue or further any
Legal Proceeding against the Company or its successors, predecessors, assigns,
subsidiaries, principals, directors, officers, Associates and Affiliates (the
“Company Releasees”), and each of them, from and in respect of any and all
claims and causes of action, whether based on any federal, state or foreign law
or right of action, direct, indirect or representative in nature, foreseen or
unforeseen, matured or unmatured, known or unknown, which all or any of the
Stockholder Releasors have, had or may have against the Company Releasees, or
any of them, of any kind, nature or type whatsoever, up to the date of this
Agreement; provided,  however, that the foregoing release shall not release any
rights or duties under this Agreement or any claims or causes of action the
Stockholder Releasors may have for the breach or enforcement of any provision of
this Agreement.





--------------------------------------------------------------------------------

 

 



(b)The Company, on behalf of itself and its successors, predecessors, assigns,
subsidiaries, principals, directors, officers, Associates and Affiliates (the
“Company Releasors”), hereby do remise, release and forever discharge, and
covenant not to sue or take any steps to further any Legal Proceeding against
any member of the Stockholder Group or their respective heirs, estates,
trustees, beneficiaries, successors, predecessors, assigns, subsidiaries,
principals, directors, officers, Associates and Affiliates (the “Stockholder
Releasees”), and each of them, from and in respect of any and all claims and
causes of action, whether based on any federal, state or foreign law or right of
action, direct, indirect or representative in nature, foreseen or unforeseen,
matured or unmatured, known or unknown, which all or any of the Company
Releasors have, had or may have against the Stockholder Releasees, or any of
them, of any kind, nature or type whatsoever, up to the date of this Agreement;
provided,  however, that the foregoing release shall not release any rights or
duties under this Agreement or any claims or causes of action the Company
Releasors may have for the breach or enforcement of any provision of this
Agreement.

(c)Each Party waives any and all rights (to the extent permitted by state law,
federal law, principles of common law or any other law) which may have the
effect of limiting the releases as set forth in this Section  6. Without
limiting the generality of the foregoing, each Party acknowledges that there is
a risk that the damages and costs which it believes it has suffered or will
suffer may turn out to be other than or greater than those now known, suspected,
or believed to be true.  Facts on which each Party has been relying in entering
into this Agreement may later turn out to be other than or different from those
now known, suspected or believed to be true.  Each Party acknowledges that in
entering into this Agreement, it has expressed that it agrees to accept the risk
of any such possible unknown damages, claims, facts, demands, actions, and
causes of action.  Each Party acknowledges and agrees that the releases and
covenants provided for in this Section  6 are binding, unconditional and final
as of the date hereof.

7.Press Release and SEC Filings.

(a)No later than one (1) Business Day following the execution of this Agreement,
the Company and the Stockholder Group shall announce the entry into this
Agreement and the material terms hereof by means of a mutually agreed upon press
release in the form attached hereto as Exhibit A or as otherwise agreed to by
the Parties (the “Mutual Press Release”). Prior to the issuance of the Mutual
Press Release, neither the Company nor the Stockholder Group shall issue any
press release or public announcement regarding this Agreement or take any action
that would require public disclosure thereof without the prior written consent
of the other Party.  No Party or any of its Representatives shall make any
public statement (including, without limitation, in any filing required under
the Exchange Act) concerning the subject matter of this Agreement inconsistent
with the Press Release, except as required by law or the rules of any applicable
stock exchange or with the prior written consent of the Stockholder Group and/or
the Company, as applicable, and otherwise in accordance with this Agreement. 





--------------------------------------------------------------------------------

 

 



(b)No later than two (2) Business Days following the execution of this
Agreement, the Stockholder Group shall file with the SEC a Schedule 13D in
compliance with Section 13 of the Exchange Act, reporting its entry into this
Agreement, disclosing applicable items to conform to its obligations hereunder
and appending this Agreement as an exhibit thereto (the “Schedule 13D”).  The
Schedule 13D shall be consistent with the Mutual Press Release and the terms of
this Agreement.  The Stockholder Group shall provide the Company and its
Representatives with a reasonable opportunity to review the Schedule 13D prior
to it being filed with the SEC and consider in good faith any comments of the
Company and its Representatives.

8.Termination.  Each Party shall have the right to terminate this Agreement by
giving written notice to the other Party at any time following the date that is
the thirtieth (30th) day prior to the nomination deadline for the 2017 annual
general meeting of stockholders (the date of such termination, the “Termination
Date”).  Notwithstanding the foregoing,

(a)the obligations of the Stockholder Group pursuant to Section  2,  Section  3,
 Section  4 and Section  5 shall terminate in the event the Company materially
breaches its obligations pursuant to Section  1,  Section  4 or Section  5;
 provided,  however, that any termination in respect of a breach of Section 4
requires a determination of a court of competent jurisdiction that the Company
has materially breached Section  4;  provided,  further,  that the obligations
of the Stockholder Group pursuant to Section  5 shall terminate immediately in
the event that the Company materially breaches its obligations under Section  5;
 

(b)the obligations of the Company pursuant to Section  1,  Section  4 and
Section  5 shall terminate in the event any member of the Stockholder Group
materially breaches its obligations in Section  1,  Section  2,  Section  3,
 Section  4 or Section;  provided,  however, that any termination in respect of
a breach of Section  4 requires a determination of a court of competent
jurisdiction that the Stockholder Group has materially breached Section  4;
 provided,  further,  that the obligations of the Company pursuant to Section  5
shall terminate immediately in the event that any member of the Stockholder
Group materially breaches its obligations under Section  5;  provided,  further,
that the obligations of the Company pursuant to Section  1 shall terminate
immediately in the event the Shareholder Group ceases to beneficially own 5% or
more of the issued and outstanding shares of Common Stock.

No termination shall relieve any Party from liability for any breach of this
Agreement prior to such termination.

9.Expenses.  Each Party shall be responsible for its own fees and expenses
incurred in connection with the negotiation, execution and effectuation of this
Agreement and the transactions contemplated hereby, and no Party shall seek such
reimbursement from another Party by any means following the date of this
Agreement.





--------------------------------------------------------------------------------

 

 



10.Notices.  All notices, demands and other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given when delivered by hand, with
written confirmation of receipt; upon sending if sent by facsimile to the
facsimile numbers below, with electronic confirmation of sending; one day after
being sent by a nationally recognized overnight carrier to the addresses set
forth below; or when actually delivered if sent by any other method that results
in delivery, with written confirmation of receipt:

 

 

 

 

 

 

 

 

 

 

 

212.237.0100

 

 

 

If to the Company:

VAALCO Energy, Inc.

9800 Richmond Avenue, Suite 700

Houston, Texas 7704

Attention:  General Counsel

Facsimile:  713.623.0982

 

with a copy (which shall not constitute notice) to:

Vinson & Elkins L.L.P.

666 Fifth Avenue, 26th Floor

New York, NY  10103-0040

Attention:  Stephen M. Gill, Kai Haakon E. Liekefett, Esq.

Facsimile:  212.237.0100

If to the Stockholder Group:

John C. Kornitzer

5420 W. 61st Place

Shawnee Mission, KS  66205

Facsimile:  913-831-6263

 

with a copy (which shall not constitute notice) to:

Fred Coats, Chief Legal Officer

Kornitzer Capital Management

5420 W. 61st Place

Shawnee Mission, KS 66205

Facsimile:  913-831-6263

 

11.Governing Law; Jurisdiction; Jury Waiver.  This Agreement, and any disputes
arising out of or related to this Agreement (whether for breach of contract,
tortious conduct or otherwise), shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without giving effect to its
conflict of laws principles.  The Parties agree that exclusive jurisdiction and
venue for any Legal Proceeding arising out of or related to this Agreement shall
exclusively lie in the Court of Chancery of the State of Delaware or, if such
Court does not have subject matter jurisdiction, to the Superior Court of the
State of Delaware or, if jurisdiction is vested exclusively in the Federal
courts of the United States, the Federal courts of the United States sitting in
the State of Delaware, and any appellate court from any such state or Federal
court.  Each Party waives any objection it may now or hereafter have to the
laying of venue of any such Legal Proceeding, and irrevocably submits to
personal jurisdiction in any such court in any such Legal Proceeding and hereby
further irrevocably and unconditionally waives and agrees not to plead or claim
in any court that any such Legal Proceeding brought in any such court has been
brought in any inconvenient forum.  Each Party consents to accept service of
process in any such Legal Proceeding by service of a copy thereof upon either
its registered agent in the State of Delaware or the Secretary of State of the
State of Delaware, with a copy delivered to it by certified or registered mail,
postage prepaid, return receipt requested, addressed to it at the address set
forth in Section 10.  Nothing contained herein shall be deemed to affect the
right of any Party to serve process in any manner permitted by law.  EACH PARTY
HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT.



--------------------------------------------------------------------------------

 

 

12.Specific Performance.  Each member of the Stockholder Group, on the one hand,
and the Company, on the other hand, acknowledges and agrees that irreparable
injury to the other Party would occur in the event any provision of this
Agreement were not performed in accordance with such provision’s specific terms
or were otherwise breached or threatened to be breached and that such injury
would not be adequately compensable by the remedies available at law (including
the payment of money damages).  It is accordingly agreed that each member of the
Stockholder Group, on the one hand, and the Company, on the other hand (the
“Moving Party”), shall each be entitled to specific enforcement of, and
injunctive relief to prevent any violation of, the terms hereof, and the other
Party hereto shall not take action, directly or indirectly, in opposition to the
Moving Party seeking such relief on the grounds that any other remedy or relief
is available at law or in equity.  This Section 12 shall not be the exclusive
remedy for any violation of this Agreement.

13.Certain Definitions and Interpretations.  As used in this Agreement:  (a) the
terms “Affiliate” and “Associate” (and any plurals thereof) have the meanings
ascribed to such terms under Rule 12b-2 promulgated by the SEC under the
Exchange Act and shall include all persons or entities that at any time prior to
the Termination Date become Affiliates or Associates of any person or entity
referred to in this Agreement; (b) the term “Exchange Act” means the Securities
Exchange Act of 1934, as amended, and the rules and regulations promulgated
thereunder; (c) the terms “beneficial ownership,” “group,” “person,” “proxy,”
and “solicitation” (and any plurals thereof) have the meanings ascribed to such
terms under the Exchange Act; (d) the term “Business Day” means any day that is
not a Saturday, Sunday or other day on which commercial banks in the State of
Delaware are authorized or obligated to be closed by applicable law; (e) the
term “Representatives” means a person’s Affiliates and Associates under its
control and its and their respective directors, officers, employees, partners,
members, managers, consultants, legal or other advisors, agents and other
representatives;  (f) the term “SEC” means the U.S. Securities and Exchange
Commission; (g) the term “Short Interests” means any agreement, arrangement,
understanding or relationship, including any repurchase or similar so-called
“stock borrowing” agreement or arrangement, engaged in, directly or indirectly,
by such person, the purpose or effect of which is to mitigate loss to, reduce
the economic risk (of ownership or otherwise) of shares of any class or series
of the Company’s equity securities by, manage the risk of share price changes
for, or increase or decrease the voting power of, such person with respect to
the shares of any class or series of the Company’s equity securities, or which
provides, directly or indirectly, the opportunity to profit from any decrease in
the price or value of the shares of any class or series of the Company’s equity
securities; (h) the term “Stockholder Meeting” means each annual or special
meeting of stockholders of the Company, or any other meeting of stockholders
held in lieu thereof, and any adjournment, postponement, reschedulings or
continuations thereof; (i) the term “Synthetic Equity Interests” means any
derivative, swap or other transaction or series of transactions engaged in,
directly or indirectly, by such person, the purpose or effect of which is to
give such person economic risk similar to ownership of equity securities of any
class or series of the Company, including due to the fact that the value of such
derivative, swap or other transactions are determined by reference to the price,
value or volatility of any shares of any class or series of the Company’s equity
securities, or which derivative, swap or other transactions provide, directly or
indirectly, the opportunity to profit from any increase in the price or value of
shares of any class or series of the Company’s equity securities, without regard
to whether (i) the derivative, swap or other transactions convey any voting
rights in such equity securities to such person; (ii) the derivative, swap or
other transactions are required to be,



--------------------------------------------------------------------------------

 

 

or are capable of being, settled through delivery of such equity securities; or
(iii) such person may have entered into other transactions that hedge or
mitigate the economic effect of such derivative, swap or other transactions; and
(j) the term “Third Party” refers to any person that is not a Party, a member of
the Board, a director or officer of the Company, or legal counsel to any Party. 
In this Agreement, unless a clear contrary intention appears, (i) the word
“including” (in its various forms) means “including, without limitation;” (ii)
the words “hereunder,” “hereof,” “hereto” and words of similar import are
references in this Agreement as a whole and not to any particular provision of
this Agreement; (iii) the word “or” is not exclusive; and (iv) references to
“Sections” in this Agreement are references to Sections of this Agreement unless
otherwise indicated. 

14.Miscellaneous.

(a)This Agreement contains the entire agreement and supersedes all prior
agreements and understandings, both written and oral, between the Parties with
respect to the subject matter hereof and thereof.

(b)This Agreement is solely for the benefit of the Parties and is not
enforceable by any other persons. 

(c)This Agreement shall not be assignable by operation of law or otherwise by a
Party without the consent of the other Party.  Subject to the foregoing
sentence, this Agreement shall be binding upon, inure to the benefit of, and be
enforceable by and against the permitted successors and assigns of each Party.

(d)Neither the failure nor any delay by a Party in exercising any right, power
or privilege under this Agreement shall operate as a waiver thereof, nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any right, power or privilege hereunder.

(e)If any term, provision, covenant or restriction of this Agreement is held by
a court of competent jurisdiction to be invalid, void or unenforceable, the
remainder of the terms, provisions, covenants and restrictions of this Agreement
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated.  It is hereby stipulated and declared to be the intention of the
Parties that the Parties would have executed the remaining terms, provisions,
covenants and restrictions without including any of such which may be hereafter
declared invalid, void or unenforceable.  In addition, the Parties agree to use
their reasonable best efforts to agree upon and substitute a valid and
enforceable term, provision, covenant or restriction for any of such that is
held invalid, void or enforceable by a court of competent jurisdiction.

(f)Any amendment or modification of the terms and conditions set forth herein or
any waiver of such terms and conditions must be agreed to in a writing signed by
each Party.





--------------------------------------------------------------------------------

 

 



(g)This Agreement may be executed in counterparts, each of which shall be deemed
an original, but all of which together shall constitute one and the same
agreement. Signatures to this Agreement transmitted by facsimile transmission,
by electronic mail in “portable document format” (“.pdf”) form, or by any other
electronic means intended to preserve the original graphic and pictorial
appearance of a document, shall have the same effect as physical delivery of the
paper document bearing the original signature.

[Signature Page Follows]

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, each of the Parties has executed this Agreement, or caused
the same to be executed by its duly authorized representative, as of the date
first above written.

 

JOHN C. KORNITZER

/s/ John C. Kornitzer

John C. Kornitzer

 

KORNITZER CAPITAL MANAGEMENT, INC.

By: /s/ John C. Kornitzer

Name: John C. Kornitzer

Title:  

 

 

 

--------------------------------------------------------------------------------

 

 

VAALCO ENERGY, INC.

By: /s/ Steven P. Guidry

Name: Steven P. Guidry

Title:   Chief Executive Officer

 



 

--------------------------------------------------------------------------------